Name: Commission Regultion ( EEC ) No 505/92 of 28 February 1992 for the 1991/92 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation ( EEC ) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/72 Official Journal of the European Communities 29 . 2. 92 COMMISSION REGULATION (EEC) No 505/92 of 28 February 1992 for the 1991/92 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 39 (9), (10) and (11 ) thereof, Whereas Commission Regulation (EEC) No 441 /88 (3), as last amended by Regulation (EEC) No 2070/92 (4), lays down detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 ; Whereas Commission Regulation (EEC) No 3720/91 (*) opens for the 1991 /92 wine year compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in the various regions should be allo ­ cated among the various yield classes ; Whereas Article 39 (4) of Regulation (EEC) No 822/87 provides that, in the case of producers who are required to distil, the quantity to be distilled must equal a percentage to be fixed of their table wine production, such per ­ centage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the produc ­ tion of each such producer which must be delivered for distillation should therefore be fixed ; whereas, while being based on objective criteria, those percentages must be adapted to the situation of each region and must take account of the exemptions from compulsory distillation provided for in Article 8 (1 ) or Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandon ­ ment premiums in respect of winegrowing areas (6) ; as amended by Regulation (EEC) No 1327/90 f); whereas the scale used must allow a quantity of table wine corres ­ ponding to the obligation provided for in Article 1 (3) of Regulation (EEC) No 3720/91 to be deducted from a region's quantity ; whereas that obligation applied only in the case of producers who are required to submit a production declaration and who market the products concerned ; whereas the yield classes should accordingly set out only the quantities covered by the production declarations, on which the scale is based ; Whereas, in accordance with the provisions on the fixing of the scale provided for in the fourth subparagraph of Article 39 (4) of Regulation (EEC) No 822/87, reference must be made to the average yield of each production region in which the scales are drawn up ; Whereas adverse whether prior to the 1991 harvest affected yields per hectare in different ways ; whereas, despite a very poor harvest on the whole, certain wine ­ growing plots in Region 3 avoided frost and produced high yields injurious to product quality which should therefore be penalized ; whereas, in contrast, wheather conditions in Region 4 do not have such a direct effect on quality of production ; whereas products obtained with high yields are of good quality and of good commercial potential while on the other hand certain wines obtained with low yields do not meet market requirements ; whereas, therefore, provision should be made in that region for a scale which is graduated but applies to the entire production ; whereas yields in region 6 are on average below those of other regions ; whereas the yield has relatively little impact on the product's quality in that region ; whereas provision may be made in that region for a scale which would exclude only what is produced on the basis of the lowest yields, in other words yields which would tend to result in an obligation to deliver for distil ­ lation only very small quantities which would qualify for exemption under Regulation (EEC) No 441 /88 ; Whereas the scale to be established must be incremental, thus penalizing the highest yields, and ensure that, the quantitative limits laid down in Regulation (EEC) No 3720/91 for the various production regions should not be exceeded ; Whereas, in view of the derogation provided for in Article 39 (10) of Regulation (EEC) No 822/87, it must be speci ­ fied that the quantity for preventive distillation is to be deducted from the quantity for compulsory distillation in Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 6. 0 OJ No L 45, 18 . 2. 1988, p. 15. (4) OJ No L 191 , 16. 7 . 1991 , p. 25. 0 OJ No L 351 , 20. 12. 1991 , p. 27 . (*) OJ No L 132, 28 . 5 . 1988, p. 3 . 0 OJ No L 132, 23. 5 . 1990, p. 23. 29. 2. 92 Official Journal of the European Communities No L 55/73 Production obtained with a yield, expressed in hectoli ­ tres per hectare :  not exceeding 9 : 294 190 hectolitres,  of more than 9, but not more than 12 : 378 670 hectolitres,  of more than 12, but not more than 24 : 7 480 697 hectolitres,  of more than 24, but not more than 34 : 8 075 873 hectolitres,  of more than 34, but not more than 44 : 1 904 265 hectolitres,  of more than 44, but not more than 69 : 184 901 hectolitres,  exceeding 69 : 128 195 hectolitres ; HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Article 5 ( 1 ) of Regulation (EEC) No 441 /88 , production from the 1991 /92 harvest shall be broken down into the following yield classes : (a) Region 3 : Production obtained with a yield, expressed in hectoli ­ tres per hectare :  up to 90 : 19 189 927 hectolitres,  90 or more, but not more than 110 : 615 096 hectolitres,  of more than 110, but not more than 140 : 84 259 hectolitres,  of more than 140, but not more than 200 : 60 314 hectolitres,  exceeding 200 : 118 493 hectolitres ; (b) Region 4 : Production obtained with a yield, expressed in hectoli ­ tres per hectare : 2. The average yield in production Region 3 shall be 59,1 hectolitres per hectare ; in Region 4 it shall be 75 hectolitres per hectare ; in Region 6 it shall be 25,70 hectolitres per hectare. Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the quantity referred to in Article 6 of Regulation (EEC) No 441 /88 by the percentage shown in the table in the Annex which corresponds to the yield determined in accordance with Article 7 of the said Regulation . The yield shall, where appropriate, be rounded down to the nearest unit (hectolitres per hectare). Article J In the case of Region 5 as referred to in Article 4 (2) of Regulation (EEC) No 441 /88 , the quantity for preventive distillation in that region pursuant to Commission Regu ­ lation (EEC) No 2287/91 (') shall be deducted from the quantity referred to in Article 1 (3) of Regulation (EEC) No 3720/91 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  not exceeding 50 : 3 379 540 hectolitres,  of more than 51 , but not more than 55 : 1 041 731 hectolitres,  of more than 56, but not more than 90 : 16 786 083 hectolitres,  of more than 90, but not more than 110 : 11 738 202 hectolitres,  of more than 110, but not more than 125 : 3 059 591 hectolitres,  of more than 125, but not more than 140 : 3 827 863 hectolitres,  of more than 140, but not more than 170 : 1 325 097 hectolitres,  of more than 170, but not more than 200 : 87 318 hectolitres,  exceeding 200 : but not more than 300 121 510 hectolitres ; (c) Region 6 :  Part A : production 75 262 hectolitres,  Part B : 18 446 791 hectolitres. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY i Member of the Commission (') OJ No L 209, 31 . 7. 1991 , p. 8 . No L 55/74 Official Journal of the European Communities 29 . 2. 92 ANNEX Percentage of the quantity referred to in Article 2 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B not more than 9 0 0 0 10 0 0 7,2 11 0 0 13,1 12 0 0 18,0 13 0 0 19,8 14 0 0 21,4 15 0 0 22,8 16 0 0 24,0 17 0 0 25,1 18 0 0 26,0 19 0 0 26,8 20 0 0 27,6 21 0 0 28,3 22 0 0 28,9 23 0 0 29,5 24 0 0 30,0 25 0 0 30,7 26 0 0 31,4 27 0 0 32,0 28 0 0 32,6 29 0 0 33,1 30 0 0 33,6 31 0 0 34,1 32 0 0 34,5 33 0 0 34,9 34 0 0 35,3 35 0 0 35,7 36 0 0 36,1 37 0 0 36,5 38 0 0 36,8 39 0 0 37,2 40 0 0 37,5 41 0 0 37,8 42 0 *0 38,1 43 0 0 38,4 44 0 0 38,6 45 0 0 38,8 46 0 0 39,0 47 0 0 39,2 48 0 0 39,4 49 0 0 39,6 50 0 0 39,8 51 0 2,0 39,9 52 0 4,0 40,1 53 0 6,0 40,2 54 0 8,0 40,4 55 0 10,0 40,5 56 0 10.5 40.6 57 0 10,9 40,8 58 0 11,4 40,9 59 0 11,8 41,0 60 0 12,3 41,1 61 ' 0 12,7 41,2 62 0 13,2 41,4 63 0 13,7 41,5 64 0 14,1 41,6 65 0 14,6 41,7 66 0 15,0 41,8 67 0 15,5 41,9 68 0 15,9 41,9 69 0 16,4 42,0 70 0 16,9 42,1 71 0 17,3 42,2 72 0 17,8 42,3 73 0 18,2 42,4 74 0 18,7 42,4 75 0 19,1 42,5 76 0 19,6 42,6 77 0 20,1 42,6 78 0 20,5 42,7 79 0 21,0 42,8 80 0 21,4 42,9 81 0 21,9 42,9 82 0 22,3 43,0 83 0 22,8 43,0 84 0 23,3 43,1 85 0 23,7 43,2 86 0 24,2 43,2 87 0 24,6 43,3 88 0 25,1 43,3 89 0 25,5 43,4 90 0 26,0 43,4 91 10,0 26,5 43,5 92 12,0 26,9 43,5 93 14,0 27,4 43,6 94 16,0 27,8 43,6 95 18,0 28,3 43,7 96 19,8 28,7 43,7 97 21,6 29,2 43,8 98 23,4 29,6 43,8 99 25,2 30,1 43,8 100 27,0 30,5 43,9 101 28,8 31,0 43,9 102 30,6 31,4 44,0 103 32,4 31,9 44,0 104 34,2 32,3 44,0 105 36,0 32,8 44,1 29. 2. 92 Official Journal of the European Communities No L 55/75 Yield (hectolitres per hectare) L % Region 3 Region 4 Region 6,Part B Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B 106 37,8 33,2 44,1 107 39,6 33,7 44,1 108 41,4 34,1 44,2 109 43,2 34,6 44,2 110 45,0 35,0 44,3 111 46,3 35,5 44,3 112 47,5 35,9 44,3 113 48,8 36,4 44,4 114 50,0 36,9 44,4 115 51,3 37,3 44,4 116 52,5 37,8 44,4 117 53,8 38,3 44,5 118 55,0 38,7 44,5 119 56,3 39,2 44,5 120 57,5 39,7 121 58,8 40,1 122 60,0 40,6 123 61,3 41,1 124 62,5 41,5 125 63,8 42,0 126 65,0 42,5 127 66,3 43,0 128 67,5 43,5 129 68,8 44,0 130 70,0 44,5 131 71,3 45,0 132 72,5 45,5 133 73,8 46,0 134 75,0 46,5 135 76,3 47,0 136 77,5 47,5 137 78,8 48,0 138 80,0 48,5 139 81,3 49,0 140 82,5 49,5 141 83,5 50,1 142 84,5 50,6 143 85,5 51,2 144 86,5 51,7 145 87,5 52,3 146 88,5 52,8 147 89,5 53,4 148 90,5 53,9 149 91,5 54,5 150 92,5 55,0 151 93,5 55,6 152 . 94,5 56,1 153 95,5 56,7 154 96,5 57,2 155 97,5 57,8 156 98,5 58,3 157 99,5 58,9 158 100,0 59,4 159 100,0 60,0 160 100,0 60,5 161 100,0 61,1 162 100,0 61,6 163 100,0 62,2 164 100,0 62,7 165 100,0 63,3 166 100,0 63,8 167 100,0 64,4 168 100,0 64,9 169 100,0 65,5 170 100,0 66,0 171 100,0 66,3 172 100,0 66,7 173 100,0 67,0 174 100,0 67,3 175 100,0 67,7 176 100,0 68,0 177 100,0 68,3 178 100,0 68,7 179 100,0 69,0 180 100,0 69,3 181 100,0 69,7 182 100,0 70,0 183 100,0 70,3 184 100,0 70,7 185 100,0 71,0 186 100,0 71,3 187 100,0 71,7 188 100,0 72,0 189 100,0 72,3 190 100,0 72,7 191 100,0 73,0 192 100,0 73,3 193 100,0 73,7 194 100,0 74,0 195 100,0 74,3 196 . 100,0 74,7 197 100,0 75,0 198 100,0 75,3 199 100,0 75,7 200 100,0 76,0 201 100,0 76,1 202 100,0 76,2 203 100,0 76,3 204 100,0 76,4 205 100,0 76,5 206 100,0 76,5 207 100,0 76,6 208 100,0 76,7 209 100,0 76,8 210 100,0 76,9 211 100,0 77,0 212 100,0 77,1 213 100,0 77,2 No L 55/76 Official Journal of the European Communities 29. 2. 92 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B 214 100,0 77,3 215 100,0 77,4 216 100,0 77,4 217 100,0 77,5 218 100,0 77,6 219 100,0 77,7 220 100,0 77,8 221 100,0 77,9 222 100,0 78,0 223 100,0 78,1 224 100,0 78,2 225 100,0 78,3 226 100,0 78,3 227 100,0 78,4 228 100,0 78,5 229 100,0 78,6 230 100,0 78,7 231 100,0 78,8 232 100,0 78,9 233 100,0 79,0 234 100,0 79,1 235 100,0 79,2 236 100,0 79,2 237 100,0 . 79,3 238 100,0 79,4 239 100,0 79,5 240 100,0 79,6 241 100,0 79,7 242 100,0 79,8 243 100,0 79,9 244 100,0 80,0 245 100,0 80,1 246 100,0 80,1 247 100,0 80,2 248 100,0 80,3 249 100,0 80,4 250 100,0 80,5 251 100,0 80,6 252 100,0 80,7 253 100,0 80,8 254 100,0 80,9 255 100,0 81,0 256 100,0 81,0 257 100,0 81,1 258 100,0 81,2 259 100,0 81,3 260 100,0 81,4 261 100,0 81,5 262 100,0 81,6 263 100,0 81,7 264 100,0 81,8 265 100,0 81,9 266 100,0 81,9 267 100,0 82,0 268 100,0 82,1 269 100,0 82,2 270 100,0 82,3 271 100,0 82,4 272 100,0 82,5 273 100,0 82,6 274 100,0 82,7 275 100,0 82,8 276 100,0 82,8 277 100,0 82,9 278 100,0 83,0 279 100,0 83,1 280 100,0 83,2 281 100,0 83,3 282 100,0 83,4 283 100,0 83,5 284 100,0 83,6 285 100,0 83,7 286 100,0 83,7 287 100,0 83,8 288 100,0 83,9 289 100,0 84,0 290 100,0 84,1 291 100,0 84,2 292 100,0 84,3 293 100,0 84,4 294 100,0 84,5 295 100,0 84,6 296 100,0 84,6 297 100,0 84,7 298 100,0 84,8 299 100,0 84,9 300 100,0 85,0 For higher yields : in Region 4 : the percentage of the volume produced to be distilled is obtained by the formula : yield x 0,09 + 58 . in Region 6 : the volume to be distilled is obtained by applying a coefficient of 0,48 to each additional hi .